Citation Nr: 0704892	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-43 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an earlier effective date for service 
connection for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which granted service connection 
for PTSD and assigned an initial 30 percent rating, effective 
from July 25, 2003, the date of the original claim.  
Jurisdiction of the veteran's appeal was subsequently 
transferred to the Roanoke, Virginia Regional Office (RO).  
Thereafter, the RO granted an increased rating of 70 percent 
for PTSD, effective from the date of claim.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran filed her original claim for VA compensation 
for PTSD on July 25, 2003.  There is no evidence in the file 
indicating that she filed a claim for service connection for 
PTSD prior to July 2003.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 25, 
2003, for the grant of service connection for PTSD have not 
been met. 38 U.S.C.A. 5101, 5107, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.114(a), 3.400 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

VA's Office of General Counsel (GC) addressed the question of 
whether VCAA notice is required for "downstream" issues on 
which a notice of disagreement has been filed. In a precedent 
opinion, GC held that "[i]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case [SOC] if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue." See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).

In the present case, the veteran was properly informed of the 
provisions of VCAA as they pertained to her service 
connection claim.  Once service connection was granted, the 
appellant filed a timely notice of disagreement arguing that 
the effective date for the award of service connection for 
PTSD should have been years earlier.  Applying the VA General 
Counsel opinion to the present case, it is concluded that no 
additional VCAA notice is required.  

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Earlier effective date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

The record reflects the veteran's formal claim for service 
connection for PTSD was received on July 25, 2003.  

In a November 2003 rating decision, the RO granted service 
connection and assigned a 30 percent rating for PTSD, 
effective from July 25, 2003.  Thereafter, in an October 2004 
rating decision, the RO granted an increased rating of 70 
percent and a total rating based upon individual 
unemployability as of July 25, 2003, the date of the original 
service connection claim.  

In a February 2004 statement made by the veteran, she stated 
that the award of service connection for PTSD should go back 
to her earlier applications for service connection for a 
nervous condition.  

In this regard, the Board notes that the veteran's service 
connection claim for a nervous condition was denied by the RO 
in unappealed rating decision dated in August 1977, which 
denied the claim because there no evidence linking her 
claimed nervous condition to military service.  In February 
1982, the veteran attempted to reopen her claim of service 
connection for a nervous disorder.  The RO denied the 
application to reopen the veteran's service connection claim 
for a nervous disorder finding that no new and material 
evidence had been received.  The veteran did not appeal the 
RO's February 1982 decision which became final.  

The Board has carefully reviewed her statements regarding her 
nervous condition claim and finds that she did not indicate 
that her nervous condition was related to any in-service 
trauma, nor did she make any allegations with regard to a 
claim for PTSD.  

The Board has considered the recent case of Rudd v. 
Nicholson, 20 Vet. App. 296 (2006), in which the veteran 
sought earlier effective dates for various benefits, by 
attempting to overcome final unappealed rating determinations 
dated years earlier.  The United States Court of Appeals for 
Veterans Claims held that a final decision of the Secretary 
was subject to revision only on the grounds of clear and 
unmistakable error, or upon the presentation of new and 
material evidence to reopen.  Given that the veteran's prior 
final unappealed claim was for service connection for a 
nervous disorder, and not specifically PTSD, the Board finds 
that Rudd does not apply and has opted to fully analyze the 
merits of the veteran's earlier effective date claim for the 
grant of service connection for PTSD, in order to provide the 
veteran with the greatest due process benefit.  

With regard to the veteran's service connection claim for 
PTSD, the record contains no document that could be construed 
as a claim for service connection that was received prior to 
July 25, 2003.  In her early statements, in her VA 
hospitalizations, as well as in other documents provided by 
and on behalf of the veteran, there is no mention of any 
traumatic event in service that could be liberally 
interpreted as a request for service connection for PTSD 
before July 2003.  

The legal criteria pertaining to the assignment of an 
effective date for service connection are controlling in this 
case; accordingly, earlier effective date for the grant of 
service connection for PTSD cannot be assigned.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

As noted above, the effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release from service if an 
application therefore is received within one year from such 
date of discharge or release.  Otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).

The procedural history in the claims folder shows that the 
veteran did not submit a claim for service connection for 
PTSD prior to July 25, 2003.  

Therefore, the Board finds that the veteran has not submitted 
a claim for service connection for PTSD prior to July 25, 
2003; hence, an effective date for service connection for 
PTSD prior to July 25, 2003, is not warranted.  38 C.F.R. § 
3.400 (2006).



ORDER

Entitlement to an effective date earlier than July 25, 2003 
for the grant of service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


